IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1231
                               Filed September 23, 2020


NOEL J. BENDER,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Plymouth County, Julie Schumacher,

Judge.



      Noel Bender appeals the summary disposition of his application for

postconviction relief. AFFIRMED.




      Michael J. Jacobsma of Jacobsma Law Firm, P.C., for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee State.




      Considered by Doyle, P.J., and Mullins and Greer, JJ. Schumacher, J.,

takes no part.
                                             2


MULLINS, Judge.

        In 2015, Noel Bender was found guilty of third-offense domestic abuse

assault as a habitual offender, but we reversed his conviction and remanded for a

new trial on the basis that his attorney was ineffective in failing to object to the

inclusion of an erroneous intimate-relationship alternative contained in the

marshalling instruction for the crime. State v. Bender, No. 15-1595, 2016 WL

6396227, at *1–3 (Iowa Ct. App. Oct. 26, 2016). On remand, Bender waived his

right to a jury trial and was found guilty as charged. State v. Bender, No. 17-0646,

2018 WL 1633514, at *1 (Iowa Ct. App. Apr. 4, 2018). Bender stipulated to the

prior offenses supporting sentencing enhancement. On direct appeal following

retrial, we rejected Bender’s challenge to the sufficiency of the evidence supporting

the “household member” element of the charge and affirmed his conviction. Id. at

*1–2.

        In October 2018, Bender filed the application for postconviction relief

precipitating this appeal, in which he appeared to assert the same claim he raised

in his first direct appeal. The State moved for summary disposition. The matter

proceeded to an unreported hearing in June 2019, after which the court granted

the State’s motion, recognizing the ineffective-assistance claim did not stem from

his retrial and he was therefore not entitled to relief. Bender subsequently filed

motions for summary disposition and reconsideration. He filed his notice of appeal

before the court ruled on either motion.

        On appeal, Bender argues his counsel in his second direct appeal from his

conviction as well as his counsel in the postconviction-relief proceeding were

ineffective in failing to argue his trial counsel was ineffective in “failing to insist that
                                           3


the trial court engage in an adequate colloquy with [him] regarding his admission

to prior convictions in order to ensure that [his] admission was voluntary and

intelligently made.”1

       Bender made the same claim in a prior appeal involving the summary

disposition of another of his applications for postconviction relief stemming from

the same criminal case. See Bender v. State, No. 19-1106, 2020 WL 4499768, at

*1 (Iowa Ct. App. Aug. 5, 2020). We affirmed because there was no indication in

the record the underlying criminal file was made part of the record before the

district court and the record was therefore insufficient to facilitate our review. See

id. at *1–2.

       In the prior appeal from denial of postconviction relief, the underlying

criminal file was not transmitted to this court. In this appeal, the underlying criminal

file has been transmitted to us. While we again find no indication in the record that

the underlying file was judicially noticed by, or otherwise placed before, the district

court,2 given our disposition we will assume it was for purposes of judicial


1 In his argument heading, Bender also suggests postconviction counsel was
ineffective in failing to consolidate the postconviction action precipitating this
appeal with another pending postconviction action “so that the two matters could
be considered together.” Because he presents no substantive argument on this
point, we deem it waived. See Iowa R. App. P. 6.903(2)(g)(3).
2 While the State agrees the underlying criminal file is part of our record on appeal

due to recent legislation requiring “[t]he underlying trial court record containing the
conviction for which an applicant seeks postconviction relief” to “automatically
become part of the record in a claim for postconviction relief,” that statute did not
become effective until July 1, 2019. See 2019 Iowa Acts ch. 45, § 2 (codified at
Iowa Code § 822.6A (2020)); see also Iowa Const. art. 3, § 26 (stating effective
date of laws). The court granted summary disposition in June 2019, so it did not
automatically become part of the record in the district court or on appeal. See
State v. Macke, 933 N.W.2d 226, 228 (Iowa 2019) (“[U]nless the legislature clearly
indicates otherwise, ‘statutes controlling appeals are those that were in effect at
the time the judgment or order appealed from was rendered.’” (quoting James v.
                                          4

economy. We proceed to the merits under a de novo review. See Ledezma v.

State, 626 N.W.2d 134, 141 (Iowa 2001).

       For his claim that trial counsel was ineffective in failing to object to the

adequacy of the colloquy concerning prior convictions, Bender complains the court

failed to follow the colloquy requirements for admitting to prior convictions that was

laid out by our supreme court in State v. Harrington, 893 N.W.2d 36, 45–46 (Iowa

2017). The State counters that the guidelines laid out in Harrington only apply

prospectively and points out Bender’s colloquy occurred prior to the Harrington

decision. We have so held before. See State v. Thornburg, No. 16-2019, 2017

WL 4049526, at *4–5 (Iowa Ct. App. Sept. 13, 2017); State v. Wade, No. 16-0867,

2017 WL 2181450, at *4 (Iowa Ct. App. May 17, 2017).3

       In any event, stipulating to prior convictions is akin to a guilty plea. See

Harrington, 893 N.W.2d at 41, 42, 45.         To satisfy the prejudice prong of an

ineffective-assistance claim in relation to guilty-plea inadequacies and, by

extension, stipulating to prior convictions, the defendant must demonstrate, among

other things, “a reasonable probability that, but for counsel’s errors, he or she

would not have pleaded guilty [or stipulated] and would have insisted on going to




State, 479 N.W.2d 287, 290 (Iowa 1991))); see also Iowa R. App. P. 6.801 (“Only
the original documents and exhibits filed in the district court case from which the
appeal is taken, the transcript of proceedings, if any, and a certified copy of the
related docket and court calendar entries prepared by the clerk of the district court
constitute the record on appeal.”); In re M.M., 483 N.W.2d 812, 815 (Iowa 1992)
(“We limit our review to the record made [below].”).
3 But we have also recognized that Harrington does apply to non-final cases

pending in the district court or on direct appeal at the time Harrington was issued.
State v. Miller, No. 16-2110, 2018 WL 1099580, at *8 (Iowa Ct. App. Feb. 21,
2018); State v. Allie, No. 17-0190, 2018 WL 739297, at *5 (Iowa Ct. App. Feb. 7,
2018).
                                         5

trial.” State v. Petty, 925 N.W.2d 190, 196 (Iowa 2019) (quoting State v. Straw,

709 N.W.2d 128, 138 (Iowa 2006)). Even if he would have insisted on going to

trial on the prior convictions, Bender must show “a reasonable probability that . . .

the result of the proceeding would have been different.” State v. Booth-Harris, 942

N.W.2d 562, 577 (Iowa 2020) (quoting State v. Ary, 877 N.W.2d 686, 705 (Iowa

2016)). Bender makes no claim he would have insisted on going to trial or that the

result would have been different. The minutes of evidence detailed Bender’s

criminal history to include three misdemeanor domestic-abuse-assault convictions,

two felony drug convictions, and one felony theft conviction. The minutes stated

witness testimony would be provided as to the convictions. The record also shows

the State was in possession of certified judgment entries as to two of the domestic-

abuse-assault convictions and all three felony convictions. With this evidence in

the hands of the State, we find no reasonable probability that, but for counsel’s

alleged error, Bender would have insisted on proceeding to trial or that the result

of the proceeding would have been different.        As a result, Bender was not

prejudiced, and trial counsel was not ineffective. Because trial counsel was not

ineffective, subsequent counsel were not ineffective in failing to raise the issue.

We affirm.

       AFFIRMED.